Citation Nr: 1637016	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating for traumatic brain injury (TBI).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002 and April 2015 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing) in August 2007.  A transcript of the hearing is associated with the claims file.  

In November 2007, the Board remanded the claim, characterized as service connection for a mood disorder, for further evidentiary development.  Another remand was issued by the Board in February 2009.  In May 2010, the issue of service connection for a psychiatric disorder was again remanded for additional development.  At that time, the Board also assumed jurisdiction over the issue of entitlement to a TDIU based on service-connected disorders.  

In an April 2011 decision, the Board denied service connection for a mood disorder, including schizoaffective disorder, as well as the claim for TDIU.  The Veteran appealed this decision to the United States Court of Appeal for Veterans Affairs (Court).  By a December 2011 Order, the Court remanded both claims to the Board pursuant to the terms of the Joint Motion for Remand (JMR).

In September 2012, the Board referred this case to the Veterans Health Administration (VHA) for an expert medical opinion.  This opinion was provided in October 2012, after which it was forwarded to the Veteran and his attorney; they were provided a 60-day period of time in which to submit additional argument or evidence.  In January 2013, the Board received an additional medical opinion as well as further argument from the Veteran's attorney.  

In May 2013, the Board issued a decision that denied entitlement to service connection for an acquired psychiatric disorder, to include a schizoaffective disorder and that remanded the claim for TDIU.  The Veteran appealed the denial of service connection to the Court.  In a November 2013 Order, the Court remanded this claim to the Board pursuant to the terms of the October 2013 JMR.

The Board again remanded the claim in June 2014 for additional development.  

In the April 2015, the RO issued a rating decision granting entitlement to service connection for TBI.  The Veteran perfected an appeal of the initial rating assigned to this disability.  The issue is addressed in greater detail in the remand portion of this decision.
 
In a March 2016 letter, the Veteran was informed that the Veterans Law Judge who held the August 2007 hearing was unavailable to provide a decision in his case and he was offered the opportunity for a new hearing, which he declined in a March 2016 letter from his attorney.  

The Board notes that the evidence of record includes a diagnosis of PTSD and the Board referred a separate claim for service connection for PTSD in the June 2014 remand.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), the Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and PTSD.  See Clemons, 23 Vet. App. 1.

This claim has been processed using a paper claims file as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of entitlement to an increased rating for TBI and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current acquired psychiatric disability, diagnosed as schizoaffective disorder and PTSD, originated during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, diagnosed as schizoaffective disorder and PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's acquired psychiatric disability, diagnosed as schizoaffective disorder and PTSD, was incurred during his active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current psychiatric disability, namely schizoaffective disorder and PTSD.  See VA outpatient treatment reports and private psychologist evaluations and opinions dated April 2012 to May 2012, November 2012 to December 2012 and April 2015.  

The Veteran's service treatment records (STRs) reflect that he had no psychiatric disabilities noted on examination upon his entrance into active service.  STRs also reflect that, in April 1977, the Veteran injured his back while jumping out of a plane and hit the plane. A January 1978 STR noted that the Veteran had been kicked while fighting.  A May 1978 clinic note, with respect to an evaluation for gastrointestinal symptoms, noted that the Veteran looked and appeared depressed.  A June 1978 STR, which provided an assessment of chronic gastroenteritis, referred to the Veteran as complaining about somatic symptoms for the last year.  He was diagnosed with erosive gastritis in May 1979.  In October 1981, the Veteran incurred a concussion with loss of consciousness (LOC).  At the time of injury, the Veteran was a casualty evacuation ("dust off") wherein he was noted to be very confused, and was unable to remember his name, the day, the year, his company or what happened to him.  It was also noted at the time, he was chewing on his tongue and would only answer questions after painful stimuli.  He was diagnosed with a jump injury with apparent hysterical reaction.  In August 1982, a clinic visitation for a suture removal noted that the Veteran displayed inappropriate behavior by smiling when complaining of pain.

The Veteran's service personnel records (SPRs) reflect that in December 1976, the Veteran had an Article 15 conviction due to drinking alcoholic beverages while on duty in Italy.  In June 1982, the Veteran's rank was reduced to SP4 due to an Article 15 conviction involving disrespect toward a superior commission officer and bringing females into the barracks.

The post service medical evidence reflects the Veteran was initially treated for a psychiatric disorder in October 1986, just over two years after his separation from active service, wherein he was hospitalized at the Tuscaloosa VA Medical Center (VAMC) after developing paranoid ideation and made at least one suicidal gesture.  The initial diagnostic impression was rule out depression with psychotic features; and rule out substance-induced psychosis.  A November 1986 hospitalization discharge summary indicated that, at admission, the Veteran had presented for an evaluation of acute psychosis.  The final psychiatric diagnosis was alcohol abuse, episodic; rule out depression with psychotic features; rule out substance-induced psychosis; and rule out organic etiology for psychosis.  The Veteran was subsequently treated at VA for psychiatric issues, including diagnosed schizoaffective disorder and depressive disorder, beginning in 2002 and continuing since that time.  

The Veteran's attorney has provided several opinions by a private psychologist in April 2012 to May 2012, November 2012 to December 2012 and April 2015, wherein the private psychologist found the Veteran had schizoaffective disorder, which was more likely than not manifested during his military service and that the Veteran had a diagnosis of PTSD, which was due to his incidents of parachuting injuries in service.  The private psychiatrist also reviewed the Veteran's claims file, interviewed his family members, interviewed the Veteran and provided opinions based on his own expertise.  An October 2012 Veterans Health Administration (VHA) opinion was also provided by a VA specialist, who also reviewed the claims file and provided opinions that contradicted the private psychologist's conclusions based on his own medical expertise.  These contradictory opinions place the evidence in relative equipoise as to whether a psychiatric disability originated during the Veteran's active service.  

After consideration of the above, the Board finds that the evidence is in relative equipoise as to the material facts at issue.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current acquired psychiatric disability had its onset during his active service.  Accordingly, service connection for an acquired psychiatric disability, diagnosed as schizoaffective disorder and PTSD, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for an acquired psychiatric disability, diagnosed as schizoaffective disorder and PTSD, is granted.  


REMAND

The record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits, although it is unclear what SSA benefits the Veteran received.  Although a request for SSA records was made in November 2015, the file does not include any response from SSA and the Board specifically remanded the case in May 2013 to obtain such records.  Following the November 2015 request, the record does not reflect that any further efforts have been made to obtain these SSA records, however, which are required pursuant to 38 C.F.R. § 3.159(c)(2) (2015).  Accordingly, efforts to obtain these SSA records must be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); and Baker v. West, 11 Vet. App. 163, 169 (1998).  

In light of the fact that the Veteran has been granted service connection for his acquired psychiatric disability since the last VA examination of the Veteran's TBI in April 2015, and the Board must also remand for an attempt to obtain SSA records, this evidence may have an impact on the Veteran's TBI disability and a new VA examination is necessary to adequately determine the current severity of the Veteran's TBI disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

With respect to the Veteran's claim for a TDIU, given that the outcome of this claim is pending the assignment of disability ratings for TBI and an acquired psychiatric disorder, for which service connection was granted in this decision, it is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  
As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Contact the SSA and request copies of all documents pertaining to the Veteran, including all decisions and all medical records relied upon in making the decision concerning his claim for disability benefits from this other Federal agency.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his TBI disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of TBI should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's TBI disability and the effects on his employment and activities of daily living.  

The examiner should also specifically comment the level of impairment of all facets of cognitive impairment and other residuals of TBI that are not otherwise classified, including: 

(a).  Memory, attention, concentration, executive functions;

(b).  Judgment;

(c).  Social interaction; 

(d).  Orientation; 

(e).  Motor activity (with intact motor and sensitivity system); 

(f).  Visual spatial orientation; 

(g).  Subjective symptoms; 

(h).  Neurobehavioral effects;

(i).  Communication; and

(j).  Consciousness. 

Please explain the rationale for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiner's opinion is responsive to the determinative issue of the severity of the TBI disability in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then readjudicate the claims in light of this and all other additional evidence, to include the claim for entitlement to TDIU.  The adjudication of the claim of TDIU requires consideration that service connection is now in effect for psychiatric disability.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


